Citation Nr: 1225661	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to an evaluation in excess of 10 percent for a skin condition, to include dermatitis, actinic keratoses, and squamous cell carcinoma, prior to April 24, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for a skin condition, to include dermatitis, actinic keratoses, and squamous cell carcinoma, since April 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1959 to July 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002 and July 2007 rating decisions by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The December 2002 decision denied an evaluation in excess of 10 percent for dermatitis of the hands, as well as service connection for pulmonary fibrosis.  The Veteran filed a notice of disagreement (NOD) in February 2003, and a statement of the case (SOC) was issued in March 2004; the Veteran perfected his appeal with the filing of an April 2004 VA Form 9.

In March 2009, the Board issued a decision remanding the question of evaluation of the skin condition, and denying service connection for pulmonary fibrosis.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims and, in February 2010, on the basis of a Joint Motion, vacated the Board decision and remanded the issue for further development.

In February 2003, the Veteran filed a claim for "an increased rating for skin cancer and dermititus [sic]."  He clearly associated all his current skin conditions as one unitary disability.  His March 2004 Form 9 discussed them as a single skin disability.  The RO, however, treated the claim as one of service connection for skin cancer, and granted entitlement to that benefit in a July 2007 decision, rated 0 percent disabling.  Within one year of that decision, in May 2008, the Veteran filed correspondence and evidence which again associates the skin cancer and dermatitis, and discusses the assigned evaluations.  This should be accepted as an NOD, placing the question of evaluation of both dermatitis and skin cancer in appellate status.

In a March 2011 decision, the Board recharacterized the issue with respect to the skin to better reflect the procedural status of each disability, as well as the Veteran's allegations with regard to evaluation of his (single) skin disability.  All issues were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

During the processing of that remand, the AMC formally recognized actinic keratoses as service connected, and assigned an increased 30 percent evaluation, effective from April 24, 2011, for the collective skin conditions.  The Veteran expressed his desire to continue his appeal, and so all stages of evaluation are reflected in the listing of the appellate issues.

The issues regarding evaluation of the skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

Currently diagnosed pulmonary fibrosis was not first manifested on active duty, and the preponderance of the competent and credible evidence of record is against a finding that such is related to military service.




CONCLUSION OF LAW

The criteria for service connection of pulmonary fibrosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2002, April 2003, March 2006, and March 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 and March 2011 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In accordance with the February 2010 directives of the Joint Motion, in March 2011 the Board ordered VA to make reasonable efforts to obtain employment health and screening records from the Newark Fire Department (NFD), the Veteran's longtime employer.  VA contacted the Veteran and specifically requested the necessary release to allow VA to obtain the records on his behalf, and informed him he could obtain and submit the records himself.  In response, the Veteran submitted releases for private doctors, not his employer, and he has not submitted the NFD records.  VA has taken all efforts possible; without further cooperation from the Veteran the potentially helpful and relevant records are unavailable.

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in November 2002; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file and made all required clinical findings; no medical opinion was requested, but is not required in light of the other evidence of record, discussed below.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

The Veteran contends that he has pulmonary fibrosis as a result of exposure to chemicals in service.  He testified that in service he was forced to clean the latrines and was locked in a closed environment with harsh chemicals, including a mixture of bleach and ammonia.  He reported that he was exposed to herbicides during his service in Panama; pulmonary fibrosis is not, however, a presumptive condition for herbicide exposed Veterans.  38 C.F.R. § 3.309(e).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service personnel records show the Veteran served in Panama and that his military occupational specialty was vehicle operator.  The National Personnel Records Center responded in March 2004 that there was no record of exposure to herbicides in service.  Further, his duties are not of the type likely to have brought him into contact with areas which may have been sprayed with herbicides, such as airfield perimeters.  Service treatment records are negative for any treatment of pulmonary disease; at most, the Veteran was treated on several occasions for upper respiratory infections or colds which resolved with treatment.  The May 1963 discharge examination showed that clinical evaluation of the lungs and chest was normal, and x-rays were essentially normal.  The Veteran reported no history of shortness of breath, asthma, or pain or pressure in the chest.  The Veteran has contended that he was treated for residuals of an inhalation injury when forced to clean a latrine with ammonia and bleach.  No such treatment is reflected in the service treatment records, nor is there any indication of additional records, such as in-patient hospital records.  Further, in the circumstances described by the Veteran, being locked in a bathroom scrubbing a floor with a toothbrush, it is simply not credible that there would be no reference to exposure to a highly toxic chlorine gas in treatment records, or to hospitalization or transport for loss of consciousness.

After service, an April 2001 VA medical record shows a diagnosis of pulmonary fibrosis.  The record noted that the Veteran worked as a fireman for 31 years. 

A January 2002 VA cardio/pulmonary medical record shows the Veteran was a retired firefighter who presented for pulmonary rehabilitation.  He had severe restrictive lung disease with resulting cor pulmonale, which was believed to be a result of exposure during his job.  A February 2002 VA pulmonary clinic record shows an impression of severe restrictive lung disorder, cause unknown, questionably related to smoke inhalation.  It was noted that he was a retired firefighter and was hospitalized six times for smoke inhalation and intubated twice. 

A November 2002 VA examination report shows the Veteran was diagnosed with pulmonary fibrosis approximately two years ago.  He had a history of smoking but quit approximately 35 to 40 years ago.  He was exposed to chlorine and ammonia during his basic training while cleaning the floors.  He was stationed in Panama and believed some of the elements of the jungle might have contributed to his lung condition.  He also recalled being exposed to chemicals while being a fire captain in Newark, New Jersey for 30 years.  All of these elements the Veteran believed contributed to his present lung condition.  The examiner found that the pulmonary fibrosis diagnosis appeared to be idiopathic.  This is defined as being of unknown or spontaneous cause.  Dorland's Illustrated Medical Dictionary 905 (30th Ed. 2003).

In December 2003, a VA pulmonary clinic record shows the Veteran had severe restrictive lung disorder, had stopped smoking 40 years ago, and had multiple episodes of smoke inhalation as a firefighter in Newark.  The impression was restrictive lung disorder questionably due to smoke inhalation.  This same finding was reported on VA medical records dated from June 2004 to January 2007.  A January 2004 letter from a private physician notes that the Veteran had a history of chronic lung disease likely related to his career in the fire department. 

The medical evidence in this case is against the Veteran's claim.  The service personnel and treatment records show no evidence of exposure to herbicides.  The first diagnosis of a pulmonary condition was not until 2001, which is 38 years after service.  There is no evidence of continuity of symptomatology of a pulmonary disability from service or during the 38 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The Veteran worked as a firefighter for 30 plus years after service, during which time he was exposed to smoke inhalation multiple times; he was hospitalized six times for smoke inhalation, including two times when he was intubated.  While the VA examiner in November 2002 indicated that the pulmonary fibrosis diagnosis was idiopathic, all of the other VA medical records note a possible relationship to the Veteran's work as a fireman.  The January 2004 private physician also found that it was likely the Veteran's current lung disease was related to his career as a firefighter. 

The Veteran has himself stated that smoke and chemical inhalation as a fireman "was more of a direct cause of my pulmonary fibrosis."  He contends, however, that his lunch function was compromised by service prior to the NFD exposures.  There is no evidence of such compromise other than the Veteran's contention, and as a layperson, he is not competent to opine on either his lung function or the cause of impairment.  Such require specialized medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has stated that at the conclusion of his physical fitness test (not a medical examination as has been previously espoused) to qualify as a fireman, he was out of breath.  The cause of this cannot be determined; it is expected that the rigorous physical demands of the testing would wind a subject.  That is what the test is designed for.  The lay statement of heavy breathing cannot therefore be accepted as competent evidence of impaired lung function; NFD records which may have helped support the Veteran's contention are not available due to his failure to supply them or appropriate releases.  Even if it is accepted as an indicator of impairment, the Veteran is not competent to relate it to chemical exposure or other cause in service.  

Finally, the Veteran's opinion regarding the existence of impaired lung function at separation from service in 1963 is outweighed by the lack of in-service treatment or complaint, the lack of documented treatment or complaint for almost 40 years after service, and the existence of intercurrent injuries accounting for his current disability, as per medical professionals.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for pulmonary fibrosis is not warranted.


ORDER

Service connection for pulmonary fibrosis is denied.


REMAND

Although the Board regrets the additional delay, further remand is required in connection with the claim for increased evaluation of a skin condition.

In the March 2011 remand, the Board noted that the Veteran had always referred to his skin problems as a single unitary disability.  He did not separate the effects of skin cancer, dermatitis, and actinic keratoses.  The RO had considered cancer as a separate entity; the service connected status of actinic keratoses was unclear.  The Board directed VA to consider any advantage to the Veteran in separately rating or rating as a unit skin cancer and dermatitis.  Further, VA was required to clearly state whether the various actinic lesions were service connected in a July 2007 rating decision.

On remand, the AMC granted service connection for a separate disability entity, actinic keratoses.  A single evaluation for the dermatitis and actinic keratoses was assigned to avoid pyramiding.  38 C.F.R. § 3.314.  Inherent in that determination is a finding that actinic keratoses was not previously service connected.  However, the assigned effective date for the grant reflects the date of claim for increased evaluation for a skin condition generally; the final effect on consideration of evaluations is the same.  All manifestations of dermatitis and actinic keratoses for the entire appellate period must be weighed. 

The AMC did not expressly consider the possibility of advantage to the Veteran in maintaining separate evaluation for skin cancer and the other skin conditions, however.  This remains for consideration on remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has considered whether the AMC's action in rating the skin conditions together is an inherent finding that it is to the Veteran's advantage to do so, and whether this inherent determination is a fulfillment of the spirit of the Board's directive.  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The question need not be resolved, in light of other reasons for further remand.

The Veteran has stated that Dr. Ilowite has treated him for skin cancer.  Letters from Dr. Ilowite, dated in August and October 2004, attest to this treatment.  As the doctor treated the Veteran for a skin condition during a time period currently under appeal, it is likely that his treatment records contain information relevant to the appeal.  The Veteran had supplied a VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in August 2006.  This form had an incorrect first name and incomplete address; VA contacted the Veteran and asked him for further information, which he could not supply.  VA determined that no request for records could be made.  Soon after, however, in December 2006, the Veteran submitted a corrected release, with the proper name and a complete address.  VA took no action to obtain the records from Dr. Ilowite despite the provision of the requested information.  The submission of summary letters from the doctor is not a substitute for the actual records, and the timing of the submission indicates the Veteran is requesting further assistance.

On remand, appropriate action to obtain these potentially relevant records is required.  The duty to assist mandates that VA make reasonable efforts to obtain potentially relevant private treatment records, where a Veteran has supplied sufficient information to allow such.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request an updated VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Robert K. Ilowite.

Upon receipt of such, VA must take appropriate action to contact the doctor and request all records related to a skin condition.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain updated VA treatment records from the VA medical center in East Orange, New Jersey, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2011 to the present..

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order..  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


